Parker, J.
The principal witness for the State was Arthur Smith, Jr., who had been indicted together with the defendants in the same bill of indictment. Smith had entered a plea of guilty to the charge of larceny but was not being tried together with the defendants. He testified in detail, both on direct and cross-examination, to the part which he had played and which had been played by the defendants in connection with the crimes for which the defendants were being tried. Following his testimony, the Solicitor called as a witness a detective from the Raleigh Police Department who testified to statements which Smith had made to him at the time of his arrest. This testimony was offered solely to corroborate the witness Smith, and the court so instructed the jury at the time it was offered. No objection and no motion to strike was made by the defendants at the time the corroborating testimony of the police officer concerning the statements made to him by Smith was offered and *614admitted in evidence. The appealing defendants now assign as error the admission of this testimony, contending that it was not competent as against them and that the failure of the court so to instruct the jury was prejudicial error. There is no merit in this contention.
Quite apart from defendants’ failure to object or to except, there was no error in admitting the testimony of the police officer concerning the statements made to him by Smith. The court correctly instructed the jury that this testimony was being offered only for the purpose of corroborating the witness Smith and was not to be considered by them as substantive evidence. “If a statement is offered for any purpose other than that of proving the truth of the matter stated, it is not objectionable as hearsay.” Stansbury, N. C. Evidence 2d, § 141. Further, the witness Smith had himself testified extensively from the witness stand concerning all of the matters which were covered in the extrajudicial statement which he had given to the police officer. He had been subjected to extensive cross-examination by the attorney for defendants. There was here no denial of the defendants’ constitutional right to be confronted with the witnesses against them. See Bruton v. United States, 391 U.S. 123, 20 L. ed. 2d 476, 88 S. Ct. 20.
Appellants’ remaining assignments of error relate to the charge of the court to the jury. We have carefully reviewed the entire charge, and find it to be without error. See opinion filed this date by Mallard, C.J., in State v. Shaw, 1 N.C.App. 606, 162 S.E. 2d 33, which relates to this same trial. The defendants have had a fair trial, free from prejudicial error.
In the entire trial, we find
No error.
MallaRD, C.J., and BbocK, J., concur.